Citation Nr: 0842209	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-40 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chronic otitis 
media, currently evaluated as 10 percent disabling.

3.  Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services



WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, that denied the veteran's claims.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in May 2008.  A 
transcript of his testimony is associated with the claims 
file.

In July 2008, the Board issued a decision denying the claims 
for increased evaluations for bilateral tinnitus and chronic 
otitis media.  The claims regarding bilateral hearing loss 
and total disability based on individual unemployability 
(TDIU) were remanded for an extraschedular evaluation.  That 
order has been vacated herein and is discussed below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  On July 9, 2008, the Board issued a decision denying 
increased evaluations for bilateral tinnitus and chronic 
otitis media, and remanding the issues of bilateral hearing 
loss and TDIU.  

2.  The Board has vacated the July 9, 2008 appellate decision 
on its own motion.

3.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or each ear; factors warranting an extraschedular rating 
are not shown.

4.  The veteran is already in receipt of the maximum rating 
for his chronic otitis media; factors warranting an 
extraschedular rating are not shown.

5.  Objective audiological findings confirm that the veteran 
has level VIII hearing in his left ear and level VIII hearing 
in his right ear.  

6.  The veteran has a disability rated 60 percent disabling 
and is unable to work as a result of his disabilities.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on 
July 9, 2008 have been met.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2008).  

2.  The criteria for a disability rating greater than 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, DC 6200 (2008)

3.  The criteria for a disability rating greater than 10 
percent for otitis media have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, DC 6200 
(2008).

4.  The criteria for an increased evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.85, 4.86 
(2008), Diagnostic Code (DC) 6100 (2008).

5.  The veteran meets the criteria for TDIU.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

In July 2008, the Board issued a decision denying the claims 
for increased evaluations for bilateral tinnitus and chronic 
otitis media.  The claim for an increased rating for 
bilateral hearing loss and claim for TDIU were remanded for 
consideration of an extraschedular evaluation.  

In October 2008, the Director of Compensation and Pension 
issued a memorandum regarding the remand portion of the July 
2008 order.  The document stated that because of the singular 
origin of the veteran's service-connected disabilities, the 
disabilities should be considered as "one disability" with 
a 60 percent evaluation, thus meeting the TDIU criteria under 
38 C.F.R. § 4.16(a)(2).  The Director requested that the 
Board reconsider its July 2008 order. 

There is very little legislative history on the TDIU criteria 
under 38 C.F.R. § 4.16(a)(2) and what should be considered 
"one disability", particularly in light of the facts of 
this case (the veteran was granted service connection for two 
disabilities in 1956 and one in 2002).  Further, it can not 
be clearly stated that one "injury" caused all three 
disabilities in this case.  The Board remanded this case to 
the RO because it believed it did not have the authority to 
grant the veteran TDIU under 38 C.F.R. § 4.16(a) and was 
required to send the case back under 38 C.F.R. § 4.16(b).  

In any event, in light of the October 2008 recommendation and 
the veteran's age, the Board now will address this case under 
38 C.F.R. § 4.16(a).

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904 (2007).  To assure due 
process, the Board has decided to vacate the July 2008 
decision to expedite the process  regarding the remand of 
this case to the RO only.  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (Court).  This vacatur 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).  The merits of the 
issue set forth above are considered de novo in the decision 
below.  

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

A.  Tinnitus and Otitis Media

Regarding the veteran's tinnitus and otitis media, the 
veteran has already been assigned a rating of 10 percent for 
each disability, which is the highest rating available by 
law.

Diagnostic Code 6260, addressing tinnitus, provides a single 
10 percent rating for tinnitus whether the sound is perceived 
in one ear, both ears, or in the head.  Under DC 6200, which 
addresses otitis media disorders, the only compensable 
evaluation warranted under this provision is 10 percent.

The remaining Diagnostic Codes are for chronic nonsuppurative 
otitis media with effusion (DC 6201), otosclerosis (DC 6202), 
peripheral vestibular disorders (DC 6204), Meniere's syndrome 
(DC 6205), loss of the auricle (DC 6207), malignant and 
benign neoplasms of the ear (DC 6208- 6209), chronic otitis 
externa (DC 6210) and perforation of the tympanic membrane 
(DC 6211).  None of these conditions exist on the record, and 
thus a compensable evaluation under any of these Diagnostic 
Codes would not be appropriate, even by analogy.

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  The overall 
disability picture does not show any significant impairment 
beyond that contemplated in the maximum rating assigned for 
these disabilities, standing alone.  Under the circumstances, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period (as in this case).  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The Board does not find evidence that the veteran's disorders 
should be increased for any other separate period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the veteran filed the claims to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation for either 
disability during any time within the appeal period.

The appeals are denied.

B.  Bilateral Hearing Loss 

The veteran's bilateral hearing loss is evaluated at 50 
percent disabling under DC 6100.  38 C.F.R. § 4.85.  The 
basis for evaluating defective hearing is the impairment of 
auditory acuity as measured by puretone threshold averages 
within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
Id.  Puretone threshold averages are derived by dividing the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz by four.  Id.  The puretone threshold averages and the 
Maryland CNC test scores are given a numeric designation, 
which is then used to determine the current level of 
disability based upon a pre-designated schedule.  See Tables 
VI and VII in 38 C.F.R. § 4.85.  Under these criteria, the 
assignment of a disability rating is a "mechanical" process 
of comparing the audiometric evaluation to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. § 4.86).  Further, when the average pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

In connection with his claim for an increased rating for 
bilateral hearing loss, the veteran was afforded a VA 
audiology examination in May 2007.  Pure tone thresholds for 
the right ear, in decibels, were 55, 75, 100, and 95, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The 
veteran's right ear hearing acuity measured a puretone 
threshold average of 81.25 decibels with speech recognition 
of 54 percent.  This corresponds to a numeric designation of 
"VIII" under Table VI.  38 C.F.R. § 4.85.  Pure tone 
thresholds for the left ear, in decibels, were 60, 75, 75, 
and 75, at 1000, 2000, 3000, and 4000 Hertz, respectively.  
His left ear hearing acuity measured a puretone threshold 
average of 71.25 decibels with speech recognition of 58 
percent.  This corresponds to a numeric designation of 
"VIII" under Table VI.  Id.  

These combined numeric designations result in a rating of 50 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII.  Accordingly, the Board finds that the evidence of 
record preponderates against a higher rating for bilateral 
hearing loss.

The Board has considered the exceptional patterns of hearing 
impairment as the veteran has puretone thresholds greater 
than 55 decibels in each of the four specified frequencies 
bilaterally.  Using Table VI, the examiner indicated that 
each ear should be assigned "VIII", providing a 50 percent 
rating as discussed above.  Using Table VIA, the examiner 
indicated that the right ear should be rated as a "VII" and 
the left at "VI", which provides for a 30 percent rating.  
Thus, even if the Board were to apply Table VIA, this would 
not result in higher Roman numeral values for either ear.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  

The veteran submitted several written statements and 
testimony regarding his hearing loss and its affect on his 
ability to obtain employment.  The Board has already 
considered this evidence with regard to his claim for TDIU, 
addressed below.  

The appeal is denied.

C.  TDIU

The veteran has submitted statements and testimony indicating 
that though he is of advanced age, he still wishes to work 
but his service connected hearing disabilities have rendered 
him unemployable.  At the May 2008 hearing, the veteran 
testified about his attempt to gain employment with Otis Air 
Force Base and how he had to obtain his gun permit and 
practice his skills at the firing range.  He stated that he 
worked hard to get that job, which took six months of 
processing.  He indicated his belief that his hearing 
disability prevented him from being hired because the job 
required that he speak to people at the gate; however, he 
could not hear what people were saying.  He stated that he 
was told "[w]e can't hire you because of that reason."

[redacted] testified that he had managed the veteran's case 
for two years.  He stated that the veteran's hearing loss had 
worsened over the years.  He further stated that the veteran 
is aggressively seeking employment despite his age.

The veteran had a VA examination in May 2007.  After 
completing the examination, the VA examiner opined that given 
the veteran's hearing loss, poor word recognition, and age, 
that it is expected that he would have severe difficulty 
holding down employment.

In a statement dated June 2007, the veteran indicated that he 
has been unable to work for a number of years due to his 
service connected disabilities.  He stated that he last 
worked over 10 years ago.  He indicated that age and 
Parkinson's disease was slowing him down.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities, provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more and that, if there are 
two or more disabilities, there is at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 
percent disability in combination, disabilities resulting 
from common etiology or a single accident and disabilities 
affecting a single body system will be considered as one 
disability.  38 C.F.R. § 4.16(a).

Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In this case, the veteran's service-connected disabilities 
include bilateral hearing loss, rated at 50 percent 
disabling; chronic otitis media, rated at 10 percent 
disabling; and tinnitus, rated at 10 percent disabling.  The 
combined disability rating is 60 percent.  

For reasons cited above, for the purposes of this decision, 
the hearing loss, tinnitus and otitis media disabilities will 
be found to have resulted from that incident.  Also, it 
appears that the disabilities affect a single body system.  
Accordingly, in light of the October 2008 recommendation, the 
disabilities will be considered as a single disability, 
giving the veteran a single disability with a 60 percent 
rating, which meets the criteria for TDIU under 38 C.F.R. § 
4.16(a).  

According to the VA examiner, given the veteran's hearing 
loss, poor word recognition, and age, it is expected that the 
veteran would have severe difficulty holding down employment.  
The veteran submitted statements and testimony regarding his 
attempts and inability to obtain employment as a result of 
his hearing related disabilities.  Therefore, the Board finds 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a service-
connected disabilities.

The RO's finding that the veteran could get work as a 
security guard without consideration of a nonservice 
connected disorder seems highly unlikely in light of the fact 
that the veteran is almost totally deaf.  It is unclear as to 
how the veteran's extreme deafness would allow him to 
function in this capacity. 

In light of the VA examination and facts discussed above, and 
pursuant to 38 C.F.R. § 4.16(a), the Board finds that the 
veteran is precluded from maintaining substantial and gainful 
employment by reason of his service-connected disorders and, 
as such, is entitled to a total disability evaluation.  Since 
the preponderance of the evidence supports the conclusion 
that the veteran is unable to work due to his audiological 
disabilities, TDIU is granted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted personal statements 
and supporting lay statements, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The veteran was 
afforded a VA medical examination in May 2007.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The Board's decision of July 9, 2008 is hereby vacated.

Entitlement to an increased evaluation for bilateral hearing 
loss is denied.

Entitlement to an increased evaluation for bilateral tinnitus 
is denied.

Entitlement to an increased evaluation for chronic otitis 
media is denied.

Entitlement to TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


